United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, OAKLAND
PROCESSING & DISTRIBUTION CENTER,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 10-2352
Issued: July 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2010 appellant, through her representative, filed a timely appeal from
an April 29, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that a January 13,
2006 wage-earning capacity decision should be modified.
On appeal appellant’s representative asserts that the facility to which appellant was
assigned in January 2007 violated her medical restrictions.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 10, 2004 appellant, then a 53-year-old mail processor, filed an occupational
disease claim, alleging that her dusty work environment at the processing and distribution center
(P&DC) affected her breathing. She stopped work on October 23, 2003.2 On March 17, 2005
OWCP accepted temporary aggravation of asthma. Appellant received compensation. She
returned to a full-time mail processing position at an airport postal facility on July 12, 2005
where she operated an abdominal aortic aneurysm scan for 1.5 hours and input data for
troyhighos (THS) operation for 4 to 6 hours.
By decision dated January 13, 2006, OWCP found that appellant’s actual earnings as a
mail processing clerk fairly and reasonably represented her wage-earning capacity, with zero
loss.
Appellant worked in this position until the airport facility closed. On December 13, 2006
she was offered a modified assignment at the P&DC as an automation clerk. Appellant was to
input data for THS operation for 4 to 6 hours and use a handheld device for 1.5 hours daily. On
January 25, 2007 she filed a claim for compensation for the period commencing January 2, 2007.
Appellant asserted that, when she reported to the P&DC, she was sent home to get medical
clearance. The employing establishment stated that dust sampling had been performed within
the building and very little dust was found.
In reports dated January 11 and February 6, 2007, Dr. Francine Yep, Board-certified in
family medicine, diagnosed asthma caused by dust at work. She advised that appellant was
partially disabled from September 23, 2004 to the present and had a permanent restriction of no
exposure to mold, dust or temperature extremes. On February 16, 2007 the employing
establishment offered appellant a mail processing clerk position in priority mail at the P&DC
where she would scan for one to two hours and input data for the operation for four to six hours.
In a March 5, 2007 report, Dr. Yep reiterated that appellant could not be exposed to heat,
extreme cold or dust due to asthma and that she should work in temperatures ranging from 60 to
70 degrees with no extreme humidity, no fumes and no irritants.
OWCP referred appellant to Dr. Hsien-Wen Hsu, Board-certified in internal medicine
and pulmonary disease, for a second opinion evaluation. In a July 10, 2007 report, Dr. Hsu
reviewed appellant’s medical and employment history. He provided findings on physical
examination and reviewed pulmonary function tests (PFT). Dr. Hsu diagnosed asthma, based on
PFT findings and history of asthma since childhood. He opined that the dusty work environment
was an aggravating factor for appellant’s disease. Dr. Hsu reported that appellant’s prior
employment as a mail processor required prolonged standing and loading mail into large
machines for seven to eight hours a day. He concluded that she should work in an environment
free of dust, flowers and cold temperatures. In an attached work capacity evaluation, Dr. Hsu
advised that appellant could work eight hours a day without restrictions and advised that she
should be on medication to be symptom-free. In a November 19, 2007 report, he advised that the
2

The employing establishment submitted results of environmental sampling and air monitoring, done on
February 25, September 21 and 24, 2004.

2

aggravation of appellant’s underlying condition lasted between October 3, 2003 until
December 30, 2006 and that she did not suffer any residuals from the condition.
On March 17, 2008 OWCP proposed to terminate appellant’s compensation benefits on
the grounds that the temporary aggravation of the preexisting asthma had ceased.
On March 20, 2008 Dr. Yep advised that appellant had reviewed Dr. Hsu’s July 10 and
November 19, 2007 reports and was in agreement with his assessment.
By decision dated April 17, 2008, OWCP finalized the termination of benefits. Appellant
requested a review of the written record and by decision dated December 16, 2008, OWCP’s
hearing representative affirmed the April 17, 2008 decision.
On December 25, 2008 appellant, through her representative, requested reconsideration
of the December 16, 2008 decision and in a nonmerit decision dated April 21, 2009, OWCP
denied the December 29, 2009 request.3
In a June 22, 2009 report, Dr. Yep advised that appellant could not return to work at the
P&DC because she had numerous asthma exacerbations while working there and her asthma had
been well controlled since she transferred to another facility.
On September 3, 2009 appellant filed a claim for compensation for the period January 2
to December 8, 2007. She resubmitted Dr. Yep’s January 11, 2007 report.
On time analysis forms completed for the dates January 2 to December 7, 2007, appellant
stated that she was sent home by a supervisor. The employing establishment appended a note
that she was not sent home but left the assignment and never returned. By letter dated
September 24, 2009, OWCP noted the discrepancy between appellant’s statement that she was
sent home by a supervisor and the employing establishment’s statement that she left work and
did not return. It asked that she substantiate her allegation.
In an October 2, 2009 response, appellant’s representative argued that the responses from
the employing establishment were inconsistent regarding whether appellant was sent home and
that withdrawal of her alternative position entitled her to compensation. He noted that appellant
was granted unemployment benefits by the state and submitted additional evidence including
memoranda of telephone calls between her and OWCP, portions of a November 16, 2005
vocational rehabilitation report, a January 11, 2006 telephone memorandum between the
employing establishment and OWCP regarding appellant’s alternative position, a January 25,
2007 telephone memorandum between the employing establishment and OWCP noting that
appellant had been reassigned and had filed a claim for compensation, February 13, 2007
correspondence from the employing establishment to appellant requesting a medical update, the
February 16, 2007 job offer, February 22, 2007 correspondence from the employing
establishment to OWCP requesting a suitability determination regarding the job offer, a State of
California February 21, 2007 decision finding that appellant was not entitled to state
unemployment benefits and an April 4, 2007 state appellate decision finding that appellant was
3

Appellant did not file an appeal of the April 21, 2009 decision with the Board.

3

entitled to state unemployment benefits because, after her reassignment, she was not provided
work in a healthy location.
By decision dated April 29, 2010, OWCP denied modification of the January 13, 2006
wage-earning capacity determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4 OWCP procedures provide that OWCP can make
a retroactive wage-earning capacity determination if the claimant worked in the position for at
least 60 days, the position fairly and reasonably represented his or her wage-earning capacity and
the work stoppage did not occur because of any change in his injury-related condition affecting
the ability to work.5
The procedures further provide that, “[i]f a formal loss of wage-earning capacity decision
has been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance the [claims examiner] will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.”6
Chapter 2.814.11 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wageearning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has changed; or (3) the claimant has been vocationally rehabilitated. OWCP
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met. If it is seeking
modification, it must establish that the original rating was in error, that the injury-related
condition has improved or that the claimant has been vocationally rehabilitated.7
ANALYSIS
The Board finds that appellant has not met any of the requirements for modification of
OWCP’s January 13, 2006 wage-earning capacity determination. Appellant seeks wage-loss
compensation from January 2 to December 8, 2007, while the wage-earning determination was
in effect and before OWCP terminated all benefits on April 17, 2008. Applicable case law and
OWCP procedures require that once a formal wage-earning capacity decision is in place, a
4

Katherine T. Kreger, 55 ECAB 633 (2004).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (July 1997); Selden H. Swartz, 55 ECAB 272 (2004).
6

Federal (FECA) Procedure Manual, id. at Chapter 2.814.9(a) (December 1995).

7

Id. at Chapter 2.814.11 (June 1996).

4

modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous.8 The burden of
proof is on the party attempting to show a modification of the wage-earning capacity
determination.9
OWCP accepted that appellant, then working at the P&DC, sustained temporary
aggravation of asthma. She returned to a modified position on July 12, 2005 at an airport postal
facility and by decision dated January 13, 2006, OWCP found that her modified position fairly
and reasonably represented her wage-earning capacity. The modified position at the P&DC
consisted of essentially the same modified duties that she had been performing at the airport
facility and were not the duties of her date-of-injury position running a mail processing machine.
Appellant filed claims for wage loss beginning January 2, 2007. She did not submit any
evidence to show that OWCP’s original wage-earning capacity decision was erroneous. OWCP
based its January 13, 2006 wage-earning capacity determination on her actual earnings as a
modified mail processor beginning on June 12, 2005, finding that the earnings fairly and
reasonably represented her wage-earning capacity. This determination was consistent with
section 8115(a) of FECA which provides that the wage-earning capacity of an employee is
determined by the employee’s actual earnings if the actual earnings fairly and reasonably
represent wage-earning capacity.10 OWCP properly noted that appellant had received actual
earnings as a modified mail processor for more than 60 days at the time of its wage-earning
capacity determination and there is no evidence that the position was make shift, temporary,
seasonal or otherwise inappropriate for a wage-earning capacity determination.11
Appellant now asserts that she sustained a recurrence of disability because the position to
which she was assigned in January 2007 violated her medical restrictions. As a formal wageearning capacity was in effect at the time of the claimed recurrence, she must show a basis for
modification of that decision to be entitled to wage-loss compensation on or after
January 2, 2007.12 Appellant did not allege that she was retrained or otherwise vocationally
rehabilitated and, as discussed, there is no evidence that the original wage-earning capacity
determination was erroneous. Furthermore, the evidence does not establish a material change in
her employment-related condition.
The medical evidence includes reports dated January 11 to March 5, 2007 in which
Dr. Yep, an attending family practitioner, advised that appellant should work in an environment
free of dust, pollen and extreme temperatures. Dr. Hsu, a pulmonologist, provided a second
opinion evaluation for OWCP, also advised that appellant should work in an environment free of
8

Stanley B. Plotkin, 51 ECAB 700 (2000).

9

Id.

10

5 U.S.C. § 8115(a); A.P., 58 ECAB 198 (2006).

11

D.S., 58 ECAB 392 (2007).

12

Id.

5

dust, flowers and cold temperature and that she should be on medication to be symptom-free. On
March 20, 2008 Dr. Yep advised that she agreed with Dr. Hsu’s assessment. She also advised on
June 22, 2009 that appellant could not return to work at the P&DC because she had numerous
asthma exacerbations while working there. These reports, however, do not establish a worsening
of appellant’s injury-related condition but merely provide preventive measures and are therefore
insufficient to establish that the January 13, 2006 wage-earning capacity decision should be
modified.13 Moreover, fear of future injury is not compensable.14
Compensation for loss of wage-earning capacity is based upon loss of the capacity to earn
and not on actual wages lost.15 Absent a showing that the wage-earning capacity should be
modified, appellant has no disability under FECA and is not entitled to compensation for wage
loss based on her transfer to the P&DC. Accordingly, OWCP properly denied her claim for
wage loss as she did not establish modification of the established wage-earning capacity
determination and properly denied modification of its January 13, 2006 wage-earning capacity
decision.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that a
January 13, 2006 wage-earning capacity decision that reduced her compensation to zero should
be modified.

13

See Darletha Coleman, 55 ECAB 143 (2003).

14

I.J., 59 ECAB 408 (2008).

15

Marie A. Gonzales, 55 ECAB 395 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the April 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

